05/07/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                   Assigned on Briefs April 27, 2021, at Knoxville

                  STATE OF TENNESSEE v. JAMES MOORE

                 Appeal from the Criminal Court for Shelby County
                Nos. 19-05109, C1907079 J. Robert Carter, Jr., Judge
                      ___________________________________

                           No. W2020-00641-CCA-R3-CD
                       ___________________________________


The defendant was convicted by a Shelby County jury of attempted first-degree murder
and employing a firearm during the commission of a dangerous felony. As a result of his
convictions, the defendant received an effective sentence of twenty-six years. On appeal,
the defendant contends the evidence was insufficient to establish his identity as the shooter
and insufficient to support a finding of premeditation. Upon our thorough review of the
record, the applicable law, and the briefs, we affirm the jury’s verdict.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which NORMA MCGEE OGLE and
TIMOTHY L. EASTER, JJ., joined.

Tony N. Brayton, Assistant Public Defender, Memphis, Tennessee (on appeal) and Andy
Reid and Rob Felkner, Assistant Public Defenders, Memphis, Tennessee (at trial), for the
appellant, James Moore.

Herbert H. Slatery III, Attorney General and Reporter; Jonathan H. Wardle, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Matt McLeod and
Reagan Murphy, Assistant District Attorneys General, for the appellee, State of Tennessee.


                                        OPINION

                           Facts and Procedural Background

       In March 2019, the defendant, James Moore, and the victim, Antwan Parker, had
been friends for nearly fifteen years. Unfortunately, about that time, they had a “falling
out” over the defendant’s use of the victim’s vehicle. From the victim’s perspective, the
matter was resolved and there was no longer an issue between the two after the initial
argument on the subject. However, they did not speak to one another after the
disagreement.

       In the early morning hours of May 2, 2019, both men were at the same nightclub.
While the two made eye contact that evening, they did not speak and did not interact with
one another while in the nightclub. Around 2:00 a.m., as the club was closing for the night,
the victim was leaving with his friends when he ran into Gladys Manuel. After speaking
with Ms. Manuel for a few minutes outside of the club, the victim offered to walk her to
her car.

       As the victim and Ms. Manuel approached her vehicle, the victim heard someone
say, “What’s up?” Without looking to see who was speaking to him, the victim responded
and kept walking towards Ms. Manuel’s vehicle. The victim then heard the same voice
repeat the question, so he turned to see who was speaking to him.

       When he turned, the victim discovered the defendant was standing just a few feet
away from him. The victim immediately informed the defendant, “I ain’t got time for that.
I was telling him I ain’t got time for that, I threw my hands up, I ain’t got time for that.”
The next thing the victim knew, the defendant shot him. According to the victim, the
defendant was no more than four feet away from him. The victim was unsure how many
times the defendant shot at him, describing the event as follows:

       [i]t was so fast to the point when I was looking at him, you know, I seen the
       fire come out of the gun, I didn’t know that I was getting hit at the moment.
       I was really kind of shocked when I was hearing the gun shots. But I was
       kind of shocked looking at him shooting me[,] and I fell backwards on the
       ground and I turned myself around, he was still shooting.

By the end of the incident, the victim had been shot six times by the defendant. The victim
also testified that no items were taken from him prior to, during, or after the defendant shot
him. As a result of the defendant’s attack, the victim endured two surgeries, spent over a
month in the hospital and/or a rehabilitation facility, has extreme pain daily, still has a
bullet in his back, and is paralyzed.

       A few days after the shooting, the victim, who was recovering in the hospital, was
contacted by law enforcement. The victim informed the officers that the defendant was the
individual who shot him. Later, the victim identified the defendant as the shooter from a
photo array as well.



                                            -2-
       The Crime Scene Unit was called to the scene the night of the shooting. As they
searched the scene, the officers discovered five nine-millimeter shell casings, one spent
projectile, and numerous bullet fragments; however, no weapons were found at the scene.
In addition to the shell casings and fragments, the officers also located the victim’s jacket
which still had $20.16 in the pocket.

        At the conclusion of the State’s proof, and following a full Momon colloquy, the
defendant elected not to testify and chose not to present any proof. Based on this evidence,
the jury found the defendant guilty of attempted first-degree murder and employing a
firearm during the commission of a dangerous felony. After a sentencing hearing, the trial
court sentenced the defendant to twenty years for attempted first-degree murder and six
years for employing a firearm during the commission of a dangerous felony to be served
consecutively for an effective sentence of twenty-six years’ confinement. The defendant
filed a motion for new trial which, after a hearing, was denied by the trial court. This timely
appeal followed.

                                          Analysis

       On appeal, the defendant contends the evidence is not sufficient to support the jury’s
verdict. More specifically, the defendant insists the State failed to prove his identity as the
shooter and failed to establish, if he was the shooter, that the defendant acted with
premeditation. The State submits that the victim’s testimony is legally sufficient to
establish the defendant’s identity as the shooter and that the evidence of premeditation is
legally sufficient. After our thorough review of the record and the applicable law, we agree
with the State and affirm the defendant’s convictions.

        When the sufficiency of the evidence is challenged, the relevant question of the
reviewing court is “whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn.
R. App. P. 13(e) (“Findings of guilt in criminal actions whether by the trial court or jury
shall be set aside if the evidence is insufficient to support the findings by the trier of fact
of guilt beyond a reasonable doubt.”); State v. Evans, 838 S.W.2d 185, 190-92 (Tenn.
1992); State v. Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992). All questions
involving the credibility of witnesses, the weight and value to be given the evidence, and
all factual issues are resolved by the trier of fact. See State v. Pappas, 754 S.W.2d 620,
623 (Tenn. Crim. App. 1987). “A guilty verdict by the jury, approved by the trial judge,
accredits the testimony of the witnesses for the State and resolves all conflicts in favor of
the theory of the State.” State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973). Our Supreme
Court has stated the rationale for this rule:

                                             -3-
              This well-settled rule rests on a sound foundation. The trial judge and
       the jury see the witnesses face to face, hear their testimony and observe their
       demeanor on the stand. Thus, the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be given
       to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State, 212 Tenn. 464,
370 S.W.2d 523 (1963)). “A jury conviction removes the presumption of innocence with
which a defendant is initially cloaked and replaces it with one of guilt, so that on appeal a
convicted defendant has the burden of demonstrating that the evidence is insufficient.”
State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

       Guilt may be found beyond a reasonable doubt where there is direct evidence,
circumstantial evidence, or a combination of the two. State v. Matthews, 805 S.W.2d 776,
779 (Tenn. Crim. App. 1990) (citing State v. Brown, 551 S.W.2d 329, 331 (Tenn. 1977);
Farmer v. State, 343 S.W.2d 895, 897 (Tenn. 1961)). The standard of review for
sufficiency of the evidence “‘is the same whether the conviction is based upon direct or
circumstantial evidence.’” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (quoting
State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)). The jury as the trier of fact must
evaluate the credibility of the witnesses, determine the weight given to witnesses’
testimony, and reconcile all conflicts in the evidence. State v. Campbell, 245 S.W.3d 331,
335 (Tenn. 2008) (citing Byrge v. State, 575 S.W.2d 292, 295 (Tenn. Crim. App. 1978)).
Moreover, the jury determines the weight to be given to circumstantial evidence and the
inferences to be drawn from this evidence, and the extent to which the circumstances are
consistent with guilt and inconsistent with innocence are questions primarily for the
jury. Dorantes, 331 S.W.3d at 379 (citing State v. Rice, 184 S.W.3d 646, 662 (Tenn.
2006)). This Court, when considering the sufficiency of the evidence, shall not reweigh
the evidence or substitute its inferences for those drawn by the trier of fact. Id.

       “The identity of the perpetrator is an essential element of any crime.” Rice, 184
S.W.3d at 662 (citing State v. Thompson, 519 S.W.2d 789, 793 (Tenn. 1975)). The State
has the burden of proving the identity of the defendant as the perpetrator beyond a
reasonable doubt. State v. Cribbs, 967 S.W.2d 773, 779 (Tenn. 1998). The identity of the
defendant as the perpetrator may be established by direct evidence, circumstantial
evidence, or a combination of the two. Thompson, 519 S.W.2d at 793. The identification
of the defendant as the perpetrator is a question of fact for the jury after considering all the
relevant proof. State v. Thomas, 158 S.W.3d 361, 388 (Tenn. 2005) (citing State v.
Strickland, 885 S.W.2d 85, 87 (Tenn. Crim. App. 1993)). As relevant in this case, “the

                                             -4-
testimony of a victim, by itself, is sufficient to support a conviction.” Strickland, 885
S.W.2d at 87 (citing State v. Williams, 623 S.W.2d 118, 120 (Tenn. Crim. App. 1981)).

         Here, the victim testified he saw and made eye contact with the defendant while the
two were inside the club. Then, as the victim was walking Ms. Manuel to her car, the
victim heard someone call out to him twice. When he turned to look, the defendant was
standing no more than four feet from the victim. The defendant then shot the victim six
times. When questioned by police, the victim informed them that the defendant had shot
him. The victim later identified the defendant as the shooter from a photo array. Finally,
at trial and while under oath, the victim testified that the defendant was the individual who
shot him. Based on the law cited supra and the numerous identifications made by the
victim, the evidence is legally sufficient to establish the defendant’s identity as the shooter.

        Next, the defendant contends the evidence is insufficient to establish that he acted
with premeditation. First-degree murder is the unlawful, intentional, and premeditated
killing of another. Tenn. Code Ann. §§ 39-13-201 (2018), -202(a)(1). In the context of
first-degree murder, intent is shown if the defendant has the conscious objective or desire
to cause the victim’s death. State v. Page, 81 S.W.3d 781, 790-91 (Tenn. Crim. App.
2002); Tenn. Code Ann. § 39-11-106(a)(18) (2019) (defining intentional as the “conscious
objective or desire to engage in the conduct or cause the result”). A premeditated act is
one which is

       done after the exercise of reflection and judgment. “Premeditation” means
       that the intent to kill must have been formed prior to the act itself. It is not
       necessary that the purpose to kill preexist in the mind of the accused for any
       definite period of time. The mental state of the accused at the time the
       accused allegedly decided to kill must be carefully considered in order to
       determine whether the accused was sufficiently free from excitement and
       passion as to be capable of premeditation.

Id. § 39-13-202(d). The question of whether a defendant acted with premeditation is a
question of fact for the jury to be determined from all of the circumstances surrounding the
killing. State v. Davidson, 121 S.W.3d 600, 614 (Tenn. 2003). Proof of premeditation
may be shown by direct or circumstantial evidence. State v. Brown, 836 S.W.2d 530, 541
(Tenn. 1992). As a result, the jury “may infer premeditation from the manner and
circumstances of the killing.” State v. Jackson, 173 S.W.3d 401, 408 (Tenn.
2005); see State v. Vaughn, 279 S.W.3d 584, 595 (Tenn. Crim. App. 2008). Some facts
which may be indicative of the existence of premeditation include the use of a deadly
weapon on an unarmed victim, the shooting of the victim after he had turned to retreat or
escape, the lack of provocation on the part of the victim, the defendant’s declarations of
his intent to kill, and the defendant’s failure to render aid to the victim. See, e.g., State v.
                                             -5-
Bland, 958 S.W.2d 651, 660 (Tenn. 1997), cert. denied, 523 U.S. 1083 (1998); State v.
Martin, 702 S.W.2d 560, 562-63 (Tenn. 1985), overruled on other grounds; Brown, 836
S.W.2d at 543; State v. Fugate, 776 S.W.2d 541, 545 (Tenn. Crim. App. 1988).

      A defendant commits criminal attempt when he acts “with the kind of culpability
otherwise required for the offense . . . [and] [a]cts with intent to cause a result that is an
element of the offense, and believes the conduct will cause the result without further
conduct on the person’s part[.]” Tenn. Code Ann. § 39-12-101(a)(2).

       Viewed in the light most favorable to the State, the evidence shows that the
defendant and the victim had a disagreement concerning the defendant’s use of the victim’s
car about a month prior to the shooting and that the two individuals had not spoken to one
another since their “falling out.” Then, on the night of the shooting, the defendant, who
was armed, approached the unarmed victim. Despite the fact the victim did nothing to
provoke the defendant and actually held up his hands and told the defendant he did not
have time for “that,” the defendant shot the victim six times including several times after
the victim had fallen to the ground. The defendant then left the scene without rendering
aid to his victim. As a result of being shot by the defendant, the victim required two
surgeries, still has a bullet in his back, still has extreme pain, and is paralyzed. Based on
the proof presented, a rational jury could conclude from the defendant’s unprovoked use
of a deadly weapon on an unarmed victim, the infliction of multiple gunshot wounds, and
the defendant’s failure to render aid to his victim that the defendant’s actions were
premeditated. Accordingly, we affirm the jury’s verdict.


                                        Conclusion


       Based on the foregoing, we affirm the judgments of the trial court.




                                              ____________________________________
                                              J. ROSS DYER, JUDGE




                                            -6-